Citation Nr: 1141773	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and from November 1990 to June 1991.  During his second period of active service, and specifically from January 1991 to May 1991, he served in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.  He also had additional service in the Alabama Army National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), from 1987 to 2004. 

The Veteran testified before the undersigned Veterans Law Judge in February 2009.  A transcript of that proceeding has been associated with the claims file.  

This appeal was previously before the Board in April 2008 and April 2010, at which point it was remanded for further development. 


FINDING OF FACT

The evidence of record establishes that the Veteran's chronic sinusitis began during his first period of active service and has continued ever since.


CONCLUSION OF LAW

Sinusitis was incurred as a result of the Veteran's active military service. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement to service connection for sinusitis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection

The Veteran seeks service connection for sinusitis.  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2011).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Facts and Analysis 

The Veteran contends that he has a sinus condition (variously diagnosed as sinusitis and seasonal sinusitis) which first manifested during his first period of active service and became chronic thereafter.  

Specifically, at his hearing before the undersigned, the Veteran testified that he was treated for sinus problems during his first period of active service in 1984; that he continued to have sinus problems throughout service; and that he had sinus symptoms at the time of his discharge in 1987.  He also reported that he was treated for similar sinus symptomatology shortly after his separation in 1988 or 1989, and that he continued to experience chronic sinus problems throughout his National Guard service and during his second period of active duty, from 1990 to 1991.  

As an initial matter, the Board notes that the Veteran has a current sinusitis diagnosis as confirmed by the most recent September 2010 VA examination.  Thus, the first element of a service connection claim, that of current disability, is established here.  The next question is whether there is evidence of in-service incurrence or aggravation of an injury or disease. 

Here, the Board notes that the Veteran's service treatment records from his first period of active duty service, from 1984 to 1987, appear to be incomplete or missing.  For example, the claims file contains immunization records, but no entrance or separation examinations or other treatment records.  Previous rating decisions contained in the file indicate that the efforts to obtain these records were unsuccessful.  When STRs are lost or missing, as in this case, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

As noted above the Veteran testified that he was treated for sinus problems in 1984 at his duty station in Herlong, California.  He reported that he continued to experience chronic sinus symptomatology throughout his service and at the time of his separation.  The Board notes that he is competent to report on such matters.  Moreover, the Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record.  

Thus, in light of the fact that the Veteran's service treatment records are missing though no fault of his own, and since he is competent to report what he experienced first-hand during service, the Board will accept the Veteran's credible lay testimony as establishing the element of in-service incurrence.  

Thus, the remaining question here is whether the evidence shows a nexus between the claimed in-service disease and the present disability.  Again, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  

Regarding a continuity of symptomatology, the Board finds that the Veteran's lay statements, along with the medical evidence delineated below, have established the chronicity of his symptoms.

In this regard, the record shows that the Veteran entered the National Guard directly after his separation from active duty service in June 1987.  At his hearing, he competently testified that he received private treatment from Dr. Kendricks in 1988 and 1989 for his continued sinus problems.  Unfortunately, while the record contains later-dated treatment records from Dr. Kendricks, earlier-dated records are not available for review.  Nonetheless, beginning in 1990, the Veteran's service treatment records (from his second period of active duty), his National Guard treatment records, private medical records, and VA treatment records are replete with references to continued sinus symptomatology, to include diagnoses and treatment for sinusitis.  

In the interest of brevity, not all of the references to sinus treatment shall be repeated here.  To cite a few examples, the Board points to the Veteran's November 1990 (active duty) Report of Medical History in which he reported that he was in good health except for a history of sinusitis.  A January 1990 National Guard record showed complaints of a sinus headache with a duration of seven days, congestion, and a runny nose.  A December 1990 active duty service treatment record reflects complaints of sinus drainage and a runny nose.  Next, an April 1991 (active duty) Report of Medical History again noted a history of sinusitis.  A May 1991 (active duty) Report of Medical History similarly noted a history of sinusitis.  A January 1992 NG record shows complaints of pain and infection secondary to sinusitis.  The Veteran reported it as a "chronic" problem.  A June 1995 Report of Medical History (National Guard) showed a history of sinusitis.  Private treatment records dated in 1996 show continued treatment for sinus problems.  See Records from Dr. Kendrick.  

A February 1998 private treatment record shows complaints of a sinus headache and sinus "discomfort."  An April 1998 private treatment records shows that the Veteran requested a prescription for his sinus problems and sinus headaches.

A February 1999 private treatment record shows complains of decongestion, post-nasal drip, and a diagnosis of sinusitis.  

A December 2000 private treatment record indicates a diagnosis of sinusitis and complaints of sinus headaches, congestion, and coughing.  

A June 2000 treatment report (National Guard) shows that the Veteran complained of a sinus infection over the past four days.  The diagnosis was acute sinusitis.  An associated "Statement of Medical Examination and Duty Status) indicated that the Veteran was treated for acute sinusitis and that it was not incurred in the line of duty.  

A February 2001 period Report of Medical History again notes a history of sinusitis.  The examiner noted that the Veteran suffered from seasonal sinusitis and a history of headaches.  

Private treatment records from Hillendale Medical Associates, dated from 2001 to 2005, show continued treatment for sinus symptomatology, to include diagnoses of sinusitis and chronic sinus drainage, post-nasal drip, and coughing.  

Most recently, upon VA examination in September 2010, the examiner provided a diagnosis of seasonal sinusitis.  

The Board has considered the Veteran's lay statements and sworn testimony regarding the chronicity of his disability.  Again, the Veteran is competent to testify as to his symptoms and the procedural evidence supports the Veteran's claim of a continuity of symptoms. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The September 2010 VA examiner agreed that there were "occasional references to sinusitis and occasional treatment," but found that there was nothing documented as a "chronic" active duty service related matter.  The Board finds that the Veteran's reports of continuity of symptomatology, which were not considered (or rather largely ignored) by the September 2010 examiner, support a finding of chronicity. 

Thus, based on the foregoing, the Board finds that entitlement to service connection for sinusitis is warranted.  Indeed, the Veteran has reported near-continuous sinusitis since his first period of service, beginning in 1984; again, there are no service treatment records available to confirm or deny this.  However, the Veteran is competent to report his symptomatology and the Board has no reason to doubt the credibility of his statements.  Reserve service records begin to document a history of sinusitis as early as 1990 and active duty service treatment reflect clear sinus related symptomatology in 1990 and 1991.  Confirmed diagnoses of sinusitis are shown in 1992, during the Veteran's National Guard service.  Private medical records dated from 1998 to 2005 show continued treatment for sinusitis.  In sum, the record contains numerous instances (to include lay testimony) of the Veteran's having sought treatment for sinusitis both during active duty service and during his service in the Alabama National Guard.  Because continuity of symptomatology has been demonstrated from the time of the Veteran's first period of active duty service, the Board does not reach the specific question of whether sinusitis was caused or aggravated during a period of ACDUTRA.  

In short, there is evidence of chronic sinusitis in-service and at the present time, and there is evidence of continuity of symptomatology.  Therefore, service connection for sinusitis is granted. 


ORDER

Entitlement to service connection for sinusitis.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


